DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Pre-Brief Conference request filed on 7/7/2022, PROSECUTION IS HEREBY REOPENED. Ex Parte Prosecution is reopened because upon further consideration a combination of references is not necessary to meet the material limitations of the instant claims.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Claims 1-7 are pending. Claim 1 is independent.  
The rejection of claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 8,323,743 B2) in view of Nakayama et al. (US 9,249,295 B2) is withdrawn.
Response to Arguments
Applicant's arguments filed in the Pre-Brief conference 7/7/2022 have been fully considered.  Applicants urge that Nakayama et al. (US 8,323,743 B2) do not teach the claimed onium salt.  In response, upon careful consideration of the prior art teaching and MPEP2144.09, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). 
Upon careful consideration, Nakayama et al. (US 8,323,743 B2) is pertinent to the claims as presented for examination, for its teaching dodecylbenzene sulfonic acid with sodium salts in col.12,ln. 27, and guide one to olylmethylethyl ammonium ethosulfate (having 2 carbon atoms on the sulfuric acid (-not the required minimum of 3C atoms) in col.12,ln.62.   It is the Examiner position that these 2 different scenarios within Nakayama et al. col.12,ln.15-65, as a whole, guide one of ordinary skill to the equivalence of sodium salts, with phosphonic acids (see col.12 lines 30-47) guiding one of ordinary skill to higher fatty acid sulfonic acids and their salts include both sodium salts and phosphonic acid salts in general.  Accordingly, a new grounds of rejection is presented below.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 8,323,743 B2).
Nakayama et al. teach a finish composition for carbon fiber comprising an epoxy-polyether-modified silicone and an amino-modified silicone as the silicone component encompassing the claim language.  See col.13,ln.60 and col.9,ln.50-55 encompassing the smoothing agent of claims 1 and 4.   
The non-ionic surfactant required in claim 1, is taught by Nakayama et al. (‘743) in the abstract and col.11,ln.30.  See Table 5, formulation 1 exemplifying a carbon fiber finishing agent comprising  Silicone composition S-1: an amino-modified silicone (having a viscosity of 1,300 mm/s at 25 deg.C. and an epoxy equivalent of 2,000 g/mol) as explained in col.20,ln.15-20, and then nonionic Surfactant N-1 polyoxyethylene alkylether surfactant. See example 1, col.20 and table 5, col.25.
Regarding claim 5, Nakayama et al. teach 1 to 95 wt % of the silicone (encompassing the claimed smoothing agent) and from 5 to 50 wt % of the surfactant (encompassing the claimed onium salt) in the total of the non-volatile components of the finish. See [abstract and col.3,ln.50-60 and col.4,ln.30-60]. 
Regarding claim 6, see col.20,ln.30-40 teaching the proper balance, of a polyoxyethylene alkylether, selected from those (with C12-C14 alkyl groups) having oxyethylene repeating units in a number ranging from 3 to 12 and having a hydrophilic-lipophilic balance proper for a silicone component in a finish.  Also, teaching a mixture of an oxyethylene-oxypropylene block copolymer and a terminally alkyletherified compound thereof (with M.W. ranging from 1,000 to 5,000, where the ratio between oxypropylene and oxyethylene ranges from 80:20 to 60:40 and the ratio between those having terminal hydroxyl groups and those having terminal 2-ethylhexyl groups was selected to control the hydrophilic-lipophilic balance of the mixture proper for a silicone component in a finish.)
Regarding claim 7, [0004] teaches the amino modified silicone is crosslinked (encompassing the claim limitation to adhere) on the fiber to improve the heat resistance of the fiber. 
Nakayama et al. do not teach the claimed onium salt in their finishing agent. 	Examiner notes that Nakayama et al. col.12,ln.15-65, guide one of ordinary skill to the equivalence of the recited sodium salts, with phosphonic acids in general ie, col.12 lines 30-47 guides one of ordinary skill to higher fatty acid sulfonic acids and their salts include both sodium salts and phosphonic acid salts. Nakayama et al. explicitly teach dodecylbenzene sulfonic acid with sodium salts in col.12,ln. 27. 
MPEP 2144.09 guides one of ordinary skill that compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S).	
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakayama et al. with the claimed onium salt because Nakayama et al. explicitly teach olylmethylethyl ammonium ethosulfate, (see col.12,ln.62) which has 2 carbon atoms on the sulfuric acid in general and one of ordinary skill would reasonably expect that differing the compound by a successive addition of carbon as claimed is sufficiently close to the prior art structure/compound used as a similar carbon fiber finishing composition and would reasonably expect similar properties in general.  See MPEP 2144.09.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761